Exhibit 10.11

 

Form of Secured Convertible Promissory Note, Warrant and Security Agreement

pertaining to the private placement that closed on December 6, 2013.

 

THE SECURITIES REPRESENTED BY THIS SECURED NOTE, INCLUDING THE SECURITIES INTO
WHICH THIS SECURED NOTE MAY BE CONVERTED, HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE OFFERED FOR
SALE OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAW OR UPON ISSUANCE OF AN OPINION OF
COUNSEL (SATISFACTORY TO THE COMPANY) THAT SUCH SALES ARE PERMISSIBLE UNDER RULE
144 OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

 

ABTECH HOLDINGS, INC.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

$ Dated:      December  __, 2013 (Original Principal Amount) (“Issuance Date”)

 

FOR VALUE RECEIVED ABTECH HOLDINGS, INC., a company organized under the laws of
Nevada (the “Company”), hereby promises to pay to ___________ (the “Payee”), or
its registered assigns, the principal amount of ________________ ($_______USD)
together with interest thereon calculated from the Issuance Date (“Interest
Commencement Date”) in accordance with the provisions of this Secured
Convertible Promissory Note (as amended, modified and supplemented from time to
time, this “Secured Note” and together with any other Secured Notes issued in
the Secured Note Issuance (as defined below) or upon transfer or exchange, the
“Secured Notes”). Capitalized terms not defined in this Secured Note shall have
the meaning ascribed to them in the Subscription Agreement.

 

Certain capitalized terms are defined in Section 9 hereof.

 

1.          Payment of Interest. Interest shall accrue on the unpaid principal
amount of this Secured Note at a rate equal to six and one-half percent (6.50%)
per annum (the “Interest Rate”) beginning on the Interest Commencement Date. 
The Company shall pay Payee all accrued interest on this Secured Note on June 30
and December 31 of each year (or on the next Business Day if any such payment
date falls on a weekend or a legal holiday) for so long as the Secured Notes are
outstanding, payable in cash or in-kind (in additional Secured Notes), at the
option of the Payee, and Payee shall provide the Company with written notice of
its payment election not less than fifteen (15) days prior to each interest
payment date.  In the event that no such notice is delivered to the Company by
the Payee, the accrued interest shall be paid in cash.  Following any Event of
Default (as defined below), interest on this Secured Note shall accrue, to the
extent permitted by law, at a rate equal to the lesser of fifteen percent (15%)
per annum or the maximum rate permitted by applicable law, through the date on
which such Event of Default ceases to exist. Interest shall be computed on the
basis of the actual number of days elapsed and a 365-day year.  NOTWITHSTANDING
THE FOREGOING, IN NO EVENT WILL THE APPLICABLE INTEREST RATE ON THIS SECURED
NOTE EVER EXCEED THE MAXIMUM RATE PERMITTED UNDER APPLICABLE LAW.  IF, BUT FOR
THE PRECEDING SENTENCE, THE INTEREST RATE ON THIS SECURED NOTE FOR ANY PERIOD
WOULD EXCEED THE MAXIMUM RATE PERMITTED UNDER APPLICABLE LAW, THE INTEREST RATE
FOR SUCH PERIOD SHALL BE REDUCED TO THE MAXIMUM RATE PERMITTED UNDER APPLICABLE
LAW.

 

 

Exhibit 10.11

 

2.          Maturity Date. The entire principal amount of this Secured Note and
all accrued but unpaid interest thereon shall be due and payable in full in cash
in immediately available funds on the twenty-four (24) month anniversary of the
Issuance Date (such date, the “Maturity Date”).

 

3.          Conversion. The Payee shall have the option to (a) convert this
Secured Note, or any portion thereof, into shares of Common Stock of the Company
at a conversion price of $0.53 per share at any time prior to repayment of the
Secured Note by the Company; or (b) tender this Secured Note to the Company for
immediate repayment of principal and accrued and unpaid interest at any time on
or after the Maturity Date. Payment of all interest owed and principal shall be
made within 5 Business Days of the tender of the Secured Note. In lieu of any
fractional shares of Common Stock to which Payee would otherwise be entitled
upon conversion, the Company shall round up to the nearest whole number the
amount of shares the Payee shall receive.

 

(ii)         Except as otherwise expressly provided herein, if the conversion
option is elected by the Payee, the conversion of this Secured Note under
Section 3(i) above shall be deemed to have been effected on the date this
Secured Note has been surrendered for conversion at the principal office of the
Company. At such time as such conversion has been effected, the rights of the
holder of this Secured Note as the holder of such Secured Note shall cease (with
respect to the amount so converted), and the Person or Persons in whose name or
names any certificate or certificates for shares of Common Stock are to be
issued upon such conversion shall be deemed to have become the holder or holders
of record of the Common Stock represented thereby.

 

(iii)        As soon as possible after the conversion has been effected (but in
any event within five (5) Business Days), the Company shall deliver to the
converting holder a certificate or certificates representing the shares of
Common Stock issuable by reason of such conversion in such name or names and
such denomination or denominations as the converting holder has specified. In
the event that the Payee elects to tender this Secured Note to the Company for
immediate repayment, such payment shall be delivered to the Payee within five
(5) Business Days to the address provided by the Payee to the Company at the
time of the surrender of this Secured Note.

 

(iv)        The issuance of certificates for shares of Common Stock upon
conversion of this Secured Note shall be made without charge to the holder
hereof in respect thereof or other cost incurred by the Company in connection
with such conversion and the related issuance of Common Stock. Upon conversion
of this Secured Note, the Company shall take all such actions as are necessary
in order to ensure that the Common Stock issuable upon conversion shall be
validly issued, fully paid and nonassessable.

 

(v)         The Company shall not close its books against the transfer of this
Secured Note in any manner which interferes with the timely conversion of this
Secured Note. The Company shall assist and cooperate with any holder of this
Secured Note required to make any governmental filings or obtain any
governmental approval prior to or in connection with the conversion of this
Secured Note (including, without limitation, making any filings required to be
made by the Company).

 

(vi)        The Company shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
issuance upon conversion hereunder, such number of shares as are issuable upon
conversion. All shares of such Common Stock which are so issuable shall, when
issued, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges. The Company shall take all such actions as may be
necessary to assure that all such shares of Common Stock may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which such shares of
Common Stock are listed.

 

 

Exhibit 10.11

 

4.          Prepayment. The Secured Notes may be prepaid in whole or part
without the prior written consent of the Subscriber at any time at least ten
(10) days after the Subscriber receives written notice from Company notifying
the Subscriber of the Company’s intention to prepay the Secured Notes; provided,
however, that no such notice may be given unless either (i) a Change of Control
has occurred, or (ii) the Secured Note has been outstanding for not less than
eighteen (18) months and the closing price of the Company’s Common Stock on the
principal market on which the Common Stock is then traded has exceeded $1.00 per
share for the prior 30 consecutive days (adjusted to reflect any stock splits,
stock dividends or similar changes in the Common Stock). For purpose hereof, a
“Change of Control” shall mean the acquisition by any Person or group of Persons
acting in concert of a majority of the outstanding shares of Common Stock. To be
clear, Subscriber continues to have the right to convert any or all of its
Secured Notes at any time prior to the prepayment being made. Payment in full of
any unconverted Secured Notes is due within 15 days after written notice is
received by Subscriber.

 

5.          Seniority; Additional Issuances of Debt and Equity. This Secured
Note has a security interest in the Collateral (as defined in the Security
Agreement dated December __, 2013 by and among the Company, Abtech Industries,
Inc. and the holders of the Secured Notes (the “Security Agreement”)), that is
prior to any other security interest in the Collateral, except that such
security interest shall be junior to the senior security interest in the
Collateral securing $1.5 million principal amount of senior secured convertible
promissory notes ( the “Pinnacle Notes”) held by Pinnacle Family Office
Investments LP (“Pinnacle”). This Secured Note shall be senior to all other debt
of the Company, whether now or hereinafter existing, except (i) as otherwise
hereinafter provided, and (ii) this Secured Note is subordinate to repayment in
full of the Pinnacle Notes. The Company shall repay the Pinnacle Notes in full
upon maturity if the Pinnacle Notes have not been converted into Common Stock
prior to their maturity date, and upon conversion or repayment of the Pinnacle
Notes, the Company shall obtain a release of the security interest held by
Pinnacle in the Collateral.

 

(a)          The Company may incur additional indebtedness of up to $5 million
of non-convertible debt that is senior in right of payment to the Secured Notes,
and that has a security interest in the Collateral that is senior to the Secured
Notes, and the Payee shall execute and deliver to the Company and the provider
of any such additional indebtedness such documents as shall be reasonably
requested in order to evidence the subordination of this Secured Note and the
Payee’s security interest in the Collateral to such additional indebtedness and
the provider’s security interest in the Collateral. Other than such additional
indebtedness, so long as this Secured Note is outstanding, the Company shall not
incur any indebtedness that is senior to this Secured Note, whether with respect
to interest, damages or upon liquidation or dissolution or otherwise, and the
Company will not, and will not permit any subsidiary to, directly or indirectly,
incur any Lien on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom.

 

(b)          So long as any Notes are outstanding, neither the Company nor any
Subsidiary shall, directly or indirectly, (i) redeem, purchase or otherwise
acquire any capital stock or set aside any monies for such a redemption,
purchase or other acquisition or (ii) issue any Common Stock or Common Stock
equivalents with an effective price or a number of underlying shares that floats
or resets or otherwise varies or is subject to adjustment based (directly or
indirectly) on market prices of the Common Stock.

 

 

Exhibit 10.11

 

(c)          Notwithstanding anything to the contrary herein, the Company shall
be permitted to, without the consent of the Payees: (i) incur additional
unsecured indebtedness provided, that such additional indebtedness is
subordinate to the Secured Notes, and (ii) issue additional shares of its Common
Stock.

 

6.          Method of Payments.

 

(i)          Payment. So long as a Payee or any of its nominees shall be the
holder of any Secured Note, and notwithstanding anything contained elsewhere in
this Secured Note to the contrary, the Company will pay all sums for principal,
interest, or otherwise becoming due on this Secured Note held by the Payee or
such nominee not later than 3:00 p.m. New York time, on the date such payment is
due, in immediately available funds, in accordance with the payment instructions
that the Payee may designate in writing, without the presentation or surrender
of such Secured Note or the making of any notation thereon. Any payment made
after 3:00 p.m. New York time, on a Business Day will be deemed made on the next
following Business Day. If the due date of any payment in respect of this
Secured Note would otherwise fall on a day that is not a Business Day, such due
date shall be extended to the next succeeding Business Day, and interest shall
be payable on any principal so extended for the period of such extension. All
amounts payable under this Secured Note shall be paid free and clear of, and
without reduction by reason of, any deduction, set-off or counterclaim. The
Company will afford the benefits of this Section to the Payee and to each other
Person holding this Secured Note.

 

(ii)         Transfer and Exchange. Upon surrender of any Secured Note for
registration of transfer or for exchange to the Company at its principal office,
the Company at its sole expense will execute and deliver in exchange therefor a
new Secured Note or Secured Notes, as the case may be, as requested by the
holder or transferee, which aggregate principal amount is equal the unpaid
principal amount of such Secured Note, registered as such holder or transferee
may request, dated so that there will be no loss of interest on the Secured Note
and otherwise of like tenor; provided that this Secured Note may not be
transferred by Payee to any Person other than Payee’s affiliates without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed). The issuance of new Secured Notes shall be made without
charge to the holder(s) of the surrendered Secured Note for any issuance tax in
respect thereof or other cost incurred by the Company in connection with such
issuance, provided that each Secured Noteholder shall pay any transfer taxes
associated therewith. The Company shall be entitled to regard the registered
holder of this Secured Note as the holder of the Secured Note so registered for
all purposes until the Company or its agent, as applicable, is required to
record a transfer of this Secured Note on its register.

 

(iii)        Replacement. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Secured Note
and, in the case of any such loss, theft or destruction of any Secured Note,
upon receipt of an indemnity reasonably satisfactory to the Company or, in the
case of any such mutilation, upon the surrender and cancellation of such Secured
Note, the Company, at its expense, will execute and deliver, in lieu thereof, a
new Secured Note of like tenor and dated the date of such lost, stolen,
destroyed or mutilated Secured Note.

 

7.          Covenants of the Company. The Company covenants and agrees as
follows:

 

(i)          Consolidation, Merger and Sale. The Company will not (a)
consolidate or merge with or into (or permit any subsidiary to consolidate or
merge with or into) any other person other than a subsidiary (where the
pre-existing stockholders of the Company will own a majority of the voting stock
of the surviving entity), or (b) sell or otherwise dispose of (or permit any
subsidiary to sell or otherwise dispose of) a material portion of its property
or assets in one or more transactions to, any other person or entity or enter
into (or permit any subsidiary to enter into) an agreement with respect to any
of the foregoing without the prior consent of the Payee.

 

 

Exhibit 10.11

 

(ii)         Restricted Payments. The Company will not declare or pay any
dividends on, or make any other distribution or payment on account of, or
redeem, retire, purchase or otherwise acquire, directly or indirectly, any
equity interests of any class of the Company or any subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash, property or in obligations of the
Company or any of its subsidiaries.

 

(iii)        Secured Notes. All Secured Notes shall be on the same terms and
shall be in substantially the same form. All payments to the holder of any
Secured Note (that has not yet matured or otherwise become due and payable)
shall be made to all holders of Secured Notes, pro rata, based on the aggregate
principal amount plus accrued but unpaid interest outstanding on such Secured
Notes at such time. The Company may make payments to Notes which have become due
and payable by their terms without having to make pro rata payments to other
holders of Secured Notes whose notes have not yet matured.

 

(v)         Reporting Requirements. For as long as the Company is subject to the
periodic reporting requirements of the Securities Exchange Act of 1934 as
amended (the “Exchange Act”) the Company shall file all documents and reports
with the Securities and Exchange Commission that it is required to file under
the Exchange Act and each such document or report will, at the time of such
filing, (i) comply as to form with the requirements of the Exchange Act and (ii)
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading.

 

8.          Events of Default. If any of the following events takes place before
the Maturity Date (each, an “Event of Default”), Payee at its option may declare
all principal and accrued and unpaid interest thereon and all other amounts
payable under this Secured Note immediately due and payable; provided, however,
that this Secured Note shall automatically become due and payable without any
declaration in the case of an Event of Default specified in clause (iii) or (v),
below:

 

(i)          Company fails to make payment of any amount when due under this
Secured Note; or

 

(ii)         A receiver, liquidator or trustee of Company or any substantial
part of Company’s assets or properties is appointed by a court order; or

 

(iii)        Company is adjudicated bankrupt or insolvent; or

 

(iv)        Any of Company’s property is sequestered by or in consequence of a
court order and such order remains in effect for more than 30 days; or

 

(v)         Company files a petition in voluntary bankruptcy or requests
reorganization under any provision of any bankruptcy, reorganization or
insolvency law or consents to the filing of any petition against it under such
law, or

 

(vi)        Any petition against Company is filed under bankruptcy, receivership
or insolvency law; or

 

(vii)       Company makes a formal or informal general assignment for the
benefit of its creditors, or admits in writing its inability to pay debts
generally when they become due, or consents to the appointment of a receiver or
liquidator of Company or of all or any part of its property; or

 

 

Exhibit 10.11

 

(viii)      An attachment or execution is levied against any substantial part of
Company’s assets that is not released within 30 days; or

 

(ix)         Company dissolves, liquidates or ceases business activity, or
transfers any major portion of its assets other than in the ordinary course of
business; or

 

(x)          Company breaches in any material respect any covenant or agreement
on its part contained in this Secured Note or any of the other Transaction
Documents (as defined in the Subscription Agreement); or

 

(xi)         Any material inaccuracy or untruthfulness of any representation or
warranty of the Company set forth in this Secured Note, the Subscription
Agreement or any of the other the Offering Documents (as defined in the
Subscription Agreement); or

 

(xii)        There has been an event of default under any of the other
Transaction Documents, as defined therein, which causes a Material Adverse
Effect (as defined in the Subscription Agreement); or

 

(xiii)       the Company shall default in any of its obligations under any
mortgage, credit agreement or other facility or financing instrument that
involves an obligation of the Company of greater than $100,000 whether such
indebtedness now exists or shall hereafter be created; or

 

(xiv)      the Company has entered against it any monetary judgment, writ or
similar final process for an amount greater than $100,000.

 

9.           Definitions.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their activities.

 

“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

 

“Secured Noteholder” with respect to any Secured Note, means at any time each
Person then the record owner hereof and “Secured Noteholders” means all of such
Secured Noteholders collectively.

 

“Secured Note Issuance” or “Offering” shall mean the Secured Convertible
Promissory Notes issued by the Company to the Payee and other Secured
Noteholders (each in substantially the form of this Secured Note) in the
original principal amount not to exceed $3,500,000 in the aggregate.

 

“Subscription Agreement” means the Subscription Agreement, dated December __,
2013 or later between the Company and the Payee.

 

 

Exhibit 10.11

 

10.         Expenses of Enforcement, etc. The Company agrees to pay all
reasonable fees and expenses incurred by the Payee in connection with any
amendments, modifications, waivers, extensions, renewals, renegotiations or
“workouts” of the provisions hereof or incurred by the Payee in connection with
the enforcement or protection of its rights in connection with this Secured
Note, or in connection with any pending or threatened action, proceeding, or
investigation relating to the foregoing, including but not limited to the
reasonable fees and disbursements of counsel for the Payee. The Company
indemnifies the Payee and its directors, managers, affiliates, partners,
members, officers, employees and agents against, and agrees to hold the Payee
and each such person and/or entity harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against the Payee or any such person and/or
entity arising out of, in any way connected with, or as a result of (i) the
consummation of the loan evidenced by this Secured Note and the use of the
proceeds thereof or (ii) any claim, litigation, investigation or proceedings
relating to any of the foregoing, whether or not the Payee or any such person
and/or entity is a party thereto other than any loss, claim, damage, liability
or related expense incurred or asserted against the payee or any such person on
account of the payee’s or such person’s gross negligence or willful misconduct.
Notwithstanding the foregoing, with respect to the indemnification obligations
of the Company hereunder, (a) the Company’s aggregate liability under this
Secured Note to the Payee shall not exceed the aggregate principal amount of the
Secured Note and all accrued and unpaid interest thereon and (b) indemnified
liabilities shall not include any liability of any indemnitee arising out of
such indemnitee’s gross negligence or willful misconduct. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

 

11.         Security Interest.

 

(i)          Creation of Security Interest. In order to secure the payment of
then principal and interest and all other obligations of the Company hereunder
now or hereafter owed by the Company to Payee under this Secured Note (the
“Secured Obligations”), the Company and its subsidiary AbTech Industries, Inc.
hereby grants to Payee (or its designee) (the “Secured Party”) a security
interest (the “Security Interest”) in the Collateral (as defined in the Security
Agreement), which includes, without limitation, a security interest in all of
the intellectual property held by the Company and its subsidiaries on the terms
and conditions set forth herein and the Transaction Documents.

 

(ii)         Additional Rights of Secured Party. The Company and its subsidiary
AbTech Industries, Inc. shall each execute and deliver to Secured Party
concurrently with the Company’s execution and delivery of this Agreement and at
any time thereafter at the reasonable request of Secured Party, all financing
statements, continuation financing statements, fixture filings, security
agreements, mortgages, pledges, assignments, endorsements of certificates of
title, applications for title, affidavits, reports, notices, schedules of
accounts, letters of authority, and all other documents that Secured Party may
reasonably request, in form reasonably satisfactory to Secured Party, to perfect
and maintain perfected Secured Party’s continuing security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Offering Documents, the Company and AbTech Industries, Inc. hereby
authorize Secured Party to file and/or record such financing statements and
other documents as Secured Party deems reasonably necessary to perfect and
maintain Secured Party’s continuing security interest in the Collateral,
including, but not limited to, any and all filings recognized by the United
States Patent and Trademark Office for the purposes of perfecting a security
interest in any Collateral that is considered intellectual property of the
Company. The Company and AbTech Industries, Inc. each agrees that any such
financing statements may contain an “all asset” or “all property” description of
the Collateral.

 

(iii)        The Security Interest shall terminate when all the Secured
Obligations have been fully and indefeasibly paid in full, at which time the
Payee shall execute and deliver to the Company and AbTech Industries, Inc. all
Uniform Commercial Code termination statements and similar documents which the
Company and/or AbTech Industries, Inc. shall reasonably request to evidence such
termination.

 

 

Exhibit 10.11

 

12.         Amendment and Waiver. The provisions of this Secured Note may not be
modified, amended or waived, and the Company may not take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
without the written consent of the holders of a majority of the then outstanding
principal amount of all similar convertible notes issued in the Company’s
offering of Secured Notes; provided, however, that any waiver of any Event of
Default shall require the written consent of the holders of not less than 60% of
the then outstanding principal amount of all similar convertible notes issued in
the Company’s offering of Secured Notes; provided, further, that any amendment
to this Secured Note which (i) changes the Interest Rate in Section 1 hereof,
(ii) changes the Maturity Date in Section 2 hereof or (iii) adversely affects
the Payee’s ability to convert or to refrain from converting this Secured Note
in its sole discretion pursuant to Section 3 hereof, must be approved in writing
by the holders of 100% of the then outstanding principal amount of all similar
convertible notes issued in the Secured Note Issuance (including this Secured
Note).

 

13.         Remedies Cumulative. No remedy herein conferred upon the Payee is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

 

14.         Remedies Not Waived. No course of dealing between the Company and
the Payee or any delay on the part of the Payee in exercising any rights
hereunder shall operate as a waiver of any right of the Payee.

 

15.         Assignments. The Payee may assign, participate, transfer or
otherwise convey this Secured Note and any of its rights or obligations
hereunder or interest herein, in whole or part, to any other Person and this
Secured Note shall inure to the benefit of the Payee’s successors and assigns.
The Company shall not assign or delegate this Secured Note or any of its
liabilities or obligations hereunder.

 

16.         Headings. The headings of the sections and paragraphs of this
Secured Note are inserted for convenience only and do not constitute a part of
this Secured Note.

 

17.         Severability. If any provision of this Secured Note is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Secured Note will remain in full force and effect. Any provision of this
Secured Note held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

18.         Cancellation. After all principal, premiums (if any) and accrued
interest at any time owed on this Secured Note have been paid in full, or this
Secured Note has been converted this Secured Note will be surrendered to the
Company for cancellation and will not be reissued.

 

19.         Maximum Legal Rate. If at any time an interest rate applicable
hereunder exceeds the maximum rate permitted by law, such rate shall be reduced
to the maximum rate so permitted by law.

 

20.         Place of Payment and Notices. Unless otherwise stated herein,
payments of principal and interest are to be delivered to the Secured Noteholder
of this Secured Note at the address provided by the Payee in the Subscription
Agreement, or at such other address as such Secured Noteholder has specified by
prior written notice to the Company. No notice shall be deemed to have been
delivered until the first Business Day following actual receipt thereof at the
foregoing address.

 

21.         Waiver of Jury Trial. The Payee and the Company each hereby waives
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Secured Note
and/or the transactions contemplated hereunder.

 

 

Exhibit 10.11

 

22.         Submission to Jurisdiction.

 

(i)          Any legal action or proceeding with respect to this Secured Note
may be brought in the courts of the State of New York or of the United States of
America sitting in New York County, and, by execution and delivery of this
Secured Note, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.

 

(ii)         The Company hereby irrevocably waives, in connection with any such
action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.

 

(iii)        Nothing herein shall affect the right of the Payee to serve process
in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Company in any other jurisdiction.

 

23.         GOVERNING LAW. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS SECURED NOTE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

IN WITNESS WHEREOF, the Company has executed and delivered this Secured
Convertible Promissory Note on the date first written above.







 

  COMPANY:       ABTECH  HOLDINGS, INC.       By:     Name: Glenn Rink   Title:
  President and CEO

  

 

Exhibit 10.11

 

these securities have not been registered with the united states securities and
exchange commission or the securities commission of any state pursuant to an
exemption from registration under regulation d promulgated under the securities
act of 1933, as amended (the “act”). this warrant shall not constitute an offer
to sell nor a solicitation of an offer to buy the securities in any jurisdiction
in which such offer or solicitation would be unlawful. the securities are
“restricted” and may not be resold or transferred except as permitted under the
act pursuant to registration or exemption therefrom.

 

COMMON STOCK PURCHASE WARRANT

(“Warrant”)

 

To Purchase Shares of $0.001 Par Value Common Stock (“Common Stock”) of

 

No. [W-__] [   ] Shares

 

ABTECH HOLDINGS, INC.

 

THIS CERTIFIES that, for value received, ________________ (the “Purchaser” or
“Holder”) is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time on or after the date hereof and on or prior to 8:00 p.m.
New York City Time on the date that is five (5) years after the date hereof (the
“Termination Date”), but not thereafter, to subscribe for and purchase from
AbTech Holdings Inc., a Nevada corporation (the “Company”), a number of shares
of the Company’s Common Stock set forth above, subject to adjustment as provided
herein (such shares, the “Warrant Shares”) at an initial exercise price of $0.70
per share (as adjusted from time to time pursuant to the terms hereof, the
“Exercise Price”). The Exercise Price and the number of shares for which this
Warrant is exercisable shall be subject to adjustment as provided herein. This
Warrant is being issued in connection with the Subscription Agreement, dated
December __, 2013 (the “Subscription Agreement”), entered into between the
Company and accredited investors in connection with the Company’s offering of up
to $3,500,000 in Secured Convertible Promissory Notes (the “Notes”, and such
offering, the “Offering”).

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed thereto in the Subscription Agreement or the Notes, as applicable.

 

1.Title of Warrant. Prior to the expiration hereof and subject to compliance
with applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the Holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with (a) the Assignment Form annexed hereto properly endorsed, and (b) any other
documentation reasonably necessary to satisfy the Company that such transfer is
in compliance with all applicable securities laws. The term “Holder” shall refer
to the Purchaser or any subsequent transferee of this Warrant.

 

2.Authorization of Shares. The Company covenants that all shares of Common Stock
which may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant and payment of the
Exercise Price as set forth herein, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue or otherwise specified herein).

 

 

Exhibit 10.11

 

3.          Exercise of Warrant.

 

a.The Holder may exercise this Warrant, in whole or in part, at any time and
from time to time by delivering (which may be by facsimile) to the offices of
the Company or any transfer agent for the Common Stock this Warrant, together
with a Notice of Exercise in the form annexed hereto specifying the number of
Warrant Shares with respect to which this Warrant is being exercised, together
with payment in cash to the Company of the Exercise Price therefor, or

 

b.In the event that the Warrant is not exercised in full, the number of Warrant
Shares shall be reduced by the number of such Warrant Shares for which this
Warrant is exercised and/or surrendered, and the Company, if requested by Holder
and at its expense, shall within three (3) Trading Days (as defined below) issue
and deliver to the Holder a new Warrant of like tenor in the name of the Holder
or as the Holder (upon payment by Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares. Notwithstanding anything to
the contrary set forth herein, upon exercise of any portion of this Warrant in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Warrant to the Company unless such Holder is purchasing the full
amount of Warrant Shares represented by this Warrant. The Holder and the Company
shall maintain records showing the number of Warrant Shares so purchased
hereunder and the dates of such purchases or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Warrant upon each such exercise. The Holder and any
assignee, by acceptance of this Warrant or a new Warrant, acknowledge and agree
that, by reason of the provisions of this Section, following exercise of any
portion of this Warrant, the number of Warrant Shares which may be purchased
upon exercise of this Warrant may be less than the number of Warrant Shares set
forth on the face hereof. Certificates for shares of Common Stock purchased
hereunder shall be delivered to the Holder hereof within three (3) Trading Days
after the date on which this Warrant shall have been exercised as aforesaid. The
Holder may withdraw its Notice of Exercise at any time if the Company fails to
timely deliver the relevant certificates to the Holder as provided in this
Agreement. A Notice of Exercise shall be deemed sent on the date of delivery if
delivered before 8:00 p.m. New York Time on such date, or the day following such
date if delivered after 8:00 p.m. New York Time; provided that the Company is
only obligated to deliver Warrant Shares against delivery of the Exercise Price
from the holder hereof and, if the Holder is purchasing the full amount of
Warrant Shares represented by this Warrant, surrender of this Warrant (or
appropriate affidavit and/or indemnity in lieu thereof). In lieu of delivering
physical certificates representing the Warrant Shares issuable upon conversion
of this Warrant, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Warrant Shares issuable upon
exercise to the Holder, by crediting the account of the Holder’s prime broker
with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system. The time
periods for delivery described above shall apply to the electronic transmittals
through the DWAC system. The Company agrees to coordinate with DTC to accomplish
this objective.

 

c.The term “Trading Day” means (x) if the Common Stock is not listed on the New
York or American Stock Exchange but sale prices of the Common Stock are reported
on NASDAQ National Market or another automated quotation system, a day on which
trading is reported on the principal automated quotation system on which sales
of the Common Stock are reported, (y) if the Common Stock is listed on the New
York Stock Exchange or the American Stock Exchange, a day on which there is
trading on such stock exchange, or (z) if the foregoing provisions are
inapplicable, a day on which quotations are reported by National Quotation
Bureau Incorporated. The trading exchange or market on which the Company’s
Common Stock is listed shall be referred to as the “Principal Market”.

 

 

Exhibit 10.11

 

The Company’s obligations to issue and deliver Warrant Shares upon an exercise
in accordance with Section 3 above are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant as required pursuant to the
terms hereof.

 

4.No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
either round up to nearest whole number of shares or pay the cash value of that
fractional share, which cash value shall be calculated on the basis of the
average closing price of the Common Stock during the five (5) Trading Days
immediately preceding the date of exercise.

 

5.Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and provided further, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant certificates or any certificates for the Warrant Shares
other than the issuance of a Warrant certificate to the Holder in connection
with the Holder’s surrender of a Warrant Certificate upon the exercise of all or
less than all of the Warrants evidenced thereby.

 

6.Closing of Books. The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.

 

7.No Rights as Shareholder until Exercise. Subject to Section 11 of this Warrant
and the provisions of any other written agreement between the Company and the
Purchaser, the Purchaser shall not be entitled to vote or receive dividends or
be deemed the holder of Warrant Shares or any other securities of the Company
that may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Purchaser, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised as provided herein. However, at the time of the exercise of this
Warrant pursuant to Section 3 hereof, the Warrant Shares so purchased hereunder
shall be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
exercised.

 

 

Exhibit 10.11

 

8.Assignment and Transfer of Warrant. This Warrant may be assigned by the
surrender of this Warrant and the Assignment Form annexed hereto duly executed
at the office of the Company (or such other office or agency of the Company or
its transfer agent as the Company may designate by notice in writing to the
registered Holder hereof at the address of such Holder appearing on the books of
the Company); provided, however, that this Warrant may not be resold or
otherwise transferred except (a) in a transaction registered under the Act, or
(b) in a transaction pursuant to an exemption, if available, from registration
under the Act and whereby, if reasonably requested by the Company, an opinion of
counsel reasonably satisfactory to the Company is obtained by the Holder of this
Warrant to the effect that the transaction is so exempt.

 

9.Loss, Theft, Destruction or Mutilation of Warrant; Exchange. The Company
represents warrants and covenants that (a) upon receipt by the Company of
evidence and/or indemnity reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant or stock certificate representing the
Warrant Shares, and in case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, and (b) upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of this Warrant or stock certificate, without any charge
therefor. This Warrant is exchangeable at any time for an equal aggregate number
of Warrants of different denominations, as requested by the holder surrendering
the same, or in such denominations as may be requested by the Holder following
determination of the Exercise Price. No service charge will be made for such
registration or transfer, exchange or reissuance.

 

10.Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a legal holiday.

 

11.Adjustments of Exercise Price and Number of Warrant Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as set forth in this
Section 11.

 

a.Subdivisions, Combinations, Stock Dividends and other Issuances. If the
Company shall, at any time while this Warrant is outstanding, (i) pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock (ii) subdivide outstanding
shares of Common Stock into a larger number of shares, or (iii) combine
outstanding Common Stock into a smaller number of shares, then the Exercise
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 11(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination. The number of shares which may be purchased hereunder shall be
increased proportionately to any reduction in Exercise Price pursuant to this
paragraph 11(a), so that after such adjustments the aggregate Exercise Price
payable hereunder for the increased number of shares shall be the same as the
aggregate Exercise Price in effect just prior to such adjustments.

 

 

Exhibit 10.11

 

b.Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution, liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
Common Stock), then the number of Warrant Shares for which this Warrant is
exercisable shall be increased to equal: (i) the number of Warrant Shares for
which this Warrant is exercisable immediately prior to such event, (ii)
multiplied by a fraction, (A) the numerator of which shall be the Fair Market
Value (as defined below) per share of Common Stock on the record date for the
dividend or distribution, and (B) the denominator of which shall be the Fair
Market Value price per share of Common Stock on the record date for the dividend
or distribution minus the amount allocable to one share of Common Stock of the
value (as jointly determined in good faith by the Board of Directors of the
Company and the Holder) of any and all such evidences of indebtedness, shares of
capital stock, other securities or property, so distributed. For purposes of
this Warrant, “Fair Market Value” shall equal the average closing trading price
of the Common Stock on the Principal Market for the five (5) Trading Days
preceding the date of determination or, if the Common Stock is not listed or
admitted to trading on any Principal Market, and the average price cannot be
determined as contemplated above, the Fair Market Value of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors and the Holder. If the Fair Market Value of the Common Stock cannot be
determined by the Company’s Board of Directors and the Holder after five (5)
business days, such determination shall be made by a third party appraisal firm
mutually agreeable by the Board of Directors and the Holder, at the expense of
the Company (the “Independent Appraiser”). The fair market value as determined
by the Independent Appraiser shall be final. The Exercise Price shall be reduced
to equal: (i) the Exercise Price in effect immediately before the occurrence of
any event (ii) multiplied by a fraction, (A) the numerator of which is the
number of Warrant Shares for which this Warrant is exercisable immediately
before the adjustment, and (B) the denominator of which is the number of Warrant
Shares for which this Warrant is exercisable immediately after the adjustment.

 

c.Merger, etc. If at any time after the date hereof there shall be a merger or
consolidation of the Company with or into or a transfer of all or substantially
all of the assets of the Company to another entity, then the Holder shall be
entitled to receive upon or after such transfer, merger or consolidation
becoming effective, and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company or of the
successor corporation resulting from such merger or consolidation, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

 

Exhibit 10.11

 

d.Reclassification, etc. If at any time after the date hereof there shall be a
reorganization or reclassification of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Holder for the shares of stock subject to
this Warrant had this Warrant at such time been exercised.

 

12.Voluntary Adjustment by the Company. The Company may at its option, at any
time during the term of this Warrant, reduce but not increase the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.

 

13.Notice of Adjustment. Whenever the number of Warrant Shares or number or kind
of securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, the Company, at its expense, shall promptly mail
to the Holder of this Warrant a notice setting forth the number of Warrant
Shares (and other securities or property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Warrant Shares after such adjustment and
setting forth the computation of such adjustment and a brief statement of the
facts requiring such adjustment.

 

14.Authorized Shares. The Company covenants that during the period this Warrant
is outstanding and exercisable, it will reserve and keep available from its
authorized and unissued Common Stock a sufficient number of shares to provide
solely for the issuance of the Warrant Shares upon the exercise of any and all
purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law, regulation, or rule of any
applicable market or exchange.

 

15.Compliance with Securities Laws. The Holder hereof acknowledges that the
Warrant Shares acquired upon the exercise of this Warrant, if not registered (or
if no exemption from registration exists), will have restrictions upon resale
imposed by state and federal securities laws. Each certificate representing the
Warrant Shares issued to the Holder upon exercise (if not registered, for resale
or otherwise, or if no exemption from registration exists) will bear
substantially the following legend: THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

 

Exhibit 10.11

 

16.Purpose of Warrant Shares. Without limiting the Purchaser’s right to
transfer, assign or otherwise convey this Warrant or Warrant Shares in
compliance with all applicable securities laws, the Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the Warrant Shares to be
issued upon exercise hereof are being acquired solely for the Purchaser’s own
account and not as a nominee for any other party, and that the Purchaser will
not offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise hereof except under circumstances that will not result in a
violation of applicable federal and state securities laws.

 

17.Miscellaneous.

 

a.Issue Date; Choice of Law; Venue; Jurisdiction. The provisions of this Warrant
shall be construed and shall be given effect in all respects as if it had been
issued and delivered by the Company on the date hereof. This Warrant shall be
binding upon any successors or assigns of the Company. This Warrant will be
construed and enforced in accordance with and governed by the laws of the State
of New York, except for matters arising under the Act, without reference to
principles of conflicts of law. Each of the parties consents to the exclusive
jurisdiction of the Federal and State Courts sitting in the County of New York
in the State of New York in connection with any dispute arising under this
Warrant and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens or venue, to
the bringing of any such proceeding in such jurisdiction.

 

b.Modification and Waiver. This Warrant and any provisions hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought. Any
amendment effected in accordance with this paragraph shall be binding upon the
Purchaser, each future holder of this Warrant and the Company. No waivers of, or
exceptions to, any term, condition or provision of this Warrant, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

 

c.Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be to the addresses as shown on the books of the Company or
to the Company at the address set forth in the Offering Documents. A party may
from time to time change the address to which notices to it are to be delivered
or mailed hereunder by notice in accordance with the provisions of this Section
9.

 

d.Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

e.Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

 

 

Exhibit 10.11

 

f.Counterparts/Execution. This Warrant may be executed by facsimile and in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
agreement. Execution and delivery of this Warrant by facsimile transmission
(including delivery of documents in Adobe PDF format) shall constitute execution
and delivery of this Warrant for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.

 

Dated: December __, 2013

 

  ABTECH HOLDINGS, INC.         By:     Name:  Glenn Rink   Title:    President
and CEO

 

SIGNATURE PAGE TO THE COMMON STOCK PURCHASE WARRANT]

  

 

Exhibit 10.11

 

NOTICE OF EXERCISE

 

To:ABTECH HOLDINGS, INC.

 

The undersigned hereby irrevocably exercises the right to purchase
_______________ shares of Common Stock of AbTech Holdings Inc., a Nevada
corporation, evidenced by the attached Warrant, and tenders herewith payment of
the aggregate Exercise Price with respect to such shares in full, in the amount
of $__________, in cash, by certified or official bank check or by wire transfer
for the account of the Company.

 

The undersigned requests that stock certificates for such Warrant Shares be
issued, and a Warrant representing any unexercised portion hereof be issued,
pursuant to this Warrant, in the name of the registered Warrant Holder and
delivered to the undersigned at the address set forth below.

 

        (Name)                 (Signature)                 (Address)  

 

    Signature  

 

Date:    

  

 

Exhibit 10.11

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

    Dated:      ,           Holder’s Signature:               Holder’s Address:
                   

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

Exhibit 10.11

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of December ___, 2013 is by
and among ABTECH HOLDINGS INC., a company duly organized and validly existing
under the laws of Nevada (“AbTech”), ABTECH INDUSTRIES, INC., a company duly
organized and validly existing under the laws of Delaware (“AbTech Industries”,
together with AbTech and each of their respective subsidiaries, the “Company”),
and the holders of the Secured Convertible Promissory Notes (the “Secured
Notes”) identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, the Company and each of the Purchasers are parties to a Subscription
Agreement for the purchase of Secured Notes (such offering the “Secured Note
Offering”) (each a “Subscription Agreement” or “Purchase Agreement”), that
provides, subject to the terms and conditions thereof, for the issuance and sale
by the Company to each of the Purchasers, severally and not jointly, Secured
Notes and Warrants as more fully described in the Subscription Agreement; and

 

WHEREAS, to induce each of the Purchasers to enter into the Purchase Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company has agreed to pledge and grant a
security interest in the Collateral (as hereinafter defined) as security for the
Secured Obligations (as hereinafter defined). Accordingly, the parties hereto
agree as follows:

 

Section 1.          Definitions. Each capitalized term used herein and not
otherwise defined shall have the meaning assigned to such term in the
Subscription Agreement (or its Exhibits). In addition, as used herein:

 

“Accounts” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Business” shall mean the businesses from time to time, now or hereafter,
conducted by the Company and its subsidiaries.

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by the Company or any of its subsidiaries, that are associated with the
Business.

 

“Copyrights” shall mean all copyrights, copyright registrations and applications
for copyright registrations, including those shown on Annex 1 hereto, and,
without limitation, all renewals and extensions thereof, the right to recover
for all past, present and future infringements thereof, and all other rights of
any kind whatsoever accruing thereunder or pertaining thereto.

 

“Deposit Accounts” shall have the meaning ascribed thereto in Section 3(g)
hereof.

 

“Equipment” shall have the meaning ascribed thereto in Section 3(e) hereof.

 

“Event of Default” shall have the meaning ascribed thereto in Section 8 of the
Secured Notes.

 

 

Exhibit 10.11

 

“Excluded Assets” means the collective reference to (a) any asset subject to a
purchase money security interest (“PMSI Assets”) in each case to the extent the
grant by the Company of a security interest pursuant to this Agreement in the
Company’s right, title and interest in such PMSI Asset (i) is prohibited by
legally enforceable provisions of any contract, agreement, instrument or
indenture governing such PMSI Asset, (ii) would give any other party to such
contract, agreement, instrument or indenture a legally enforceable right to
terminate its obligations thereunder or accelerate the indebtedness evidenced
thereby or (iii) is permitted only with the consent of another party, if the
requirement to obtain such consent is legally enforceable and such consent has
not been obtained; (b) Motor Vehicles the perfection of a security interest in
which is excluded from the Uniform Commercial Code in the relevant jurisdiction;
and (c) the Capital Stock in any Foreign Subsidiary, to the extent (but only to
the extent) required to prevent the Collateral from including more than 65% of
all capital stock of any Foreign Subsidiary of the Company.

 

“Foreign Subsidiary” shall mean any subsidiary of the Company that is organized
under the laws of a jurisdiction outside the United States.

 

“Instruments” shall have the meaning ascribed thereto in Section 3(e) hereof.

 

“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets used or useful in the Business; (b) all licenses or user or other
agreements granted to the Company with respect to any of the foregoing, in each
case whether now or hereafter owned or used including, without limitation, the
licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral; (c) all customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, manuals, materials standards, processing
standards, catalogs, computer and automatic machinery software and programs, and
the like pertaining to the operation by the Company of the Business; (d) all
sales data and other information relating to sales now or hereafter collected
and/or maintained by the Company that pertain to the Business; (e) all
accounting information which pertains to the Business and all media in which or
on which any of the information or knowledge or data or records which pertain to
the Business may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by the Company pertaining to the
operation by the Company and its Subsidiaries of the Business; and (g) all
causes of action, claims and warranties now or hereafter owned or acquired by
the Company in respect of any of the items listed above.

 

“Inventory” shall have the meaning ascribed thereto in Section 3(c) hereof.

 

“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

 

“Patent Collateral” shall mean all Patents, whether now owned or hereafter
acquired by the Company or any of its subsidiaries that are associated with the
Business.

 

“Patents” shall mean all patents and patent applications, including those shown
on Annex 1 hereto, and, without limitation, the inventions and improvements
described and claimed therein together with the reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, all
income, royalties, damages and payments now or hereafter due and/or payable
under and with respect thereto, including, without limitation, damages and
payments for past or future infringements thereof, the right to sue for past,
present and future infringements thereof, and all rights corresponding thereto
throughout the world.

 

 

Exhibit 10.11

 

“Permitted Indebtedness” shall mean the Company’s existing indebtedness,
liabilities and obligations, the Secured Notes and any indebtedness permitted
under the Secured Notes.

 

“Permitted Liens” shall mean (i) the Company’s existing Liens, (ii) the security
interests created by this Agreement, (iii) Liens of local or state authorities
for franchise, real estate or other like taxes, (iv) statutory Liens of
landlords and liens of carriers, warehousemen, bailees, mechanics, materialmen
and other like Liens imposed by law, created in the ordinary course of business
and for amounts not yet due, (v) tax Liens not yet due and payable, (vi) Liens
permitted under the Secured Notes and (vii) existing or future Liens which do
not materially affect the value of the Company’s property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries or the Liens granted hereunder.

 

“PMSI Asset” shall have the meaning ascribed thereto in the definition of
Excluded Assets.

 

“Real Estate” shall have the meaning ascribed thereto in Section 3(m) hereof.

 

“Secured Notes” shall mean the secured notes with an optional conversion feature
issued to Purchasers in the Secured Note Offering.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Secured Notes issued or issuable (as applicable) by the Company
and held by the applicable Purchaser and all other amounts from time to time
owing to such Purchasers by the Company under the Purchase Agreement and the
Secured Notes and (b) all obligations of the Company to such Purchasers
thereunder.

 

“Stock Collateral” shall mean, collectively, the Collateral described in clauses
(a) through (c) of Section 3 hereof and the proceeds of and to any such property
and, to the extent related to any such property or such proceeds, all books,
correspondence, credit files, records, invoices and other papers.

 

“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by the Company or any of its subsidiaries, that are associated with the
Business. Notwithstanding the foregoing, the Trademark Collateral does not and
shall not include any Trademark which would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.

 

“Trademarks” shall mean all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including those shown on Annex 1 hereto, and,
without limitation, all renewals of trademark and service mark registrations,
all rights corresponding thereto throughout the world, the right to recover for
all past, present and future infringements thereof, all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together, in each case,
with the product lines and goodwill of the business connected with the use of,
and symbolized by, each such trade name, trademark and service mark.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of New York from time to time.

 

 

Exhibit 10.11

 

Section 2.          Representations and Warranties. The Company represents and
warrants to each of the Purchasers that:

 

a.The Company is the sole beneficial owner of the Collateral and no Lien exists
or will exist upon any Collateral at any time (and, with respect to the Stock
Collateral, no right or option to acquire the same exists in favor of any other
Person), except for Permitted Liens and the pledge and security interest in
favor of each of the Purchasers created or provided for herein which pledge and
security interest will constitute a first priority perfected pledge and security
interest in and to all of the Collateral (other than (i) Intellectual Property
registered or otherwise located outside of the United States of America, (ii)
Real Estate, and (iii) as otherwise set forth in this Agreement) upon the filing
of the applicable financing statements or delivery of stock certificates
required hereunder or other action required by this Agreement necessary to
establish “control” as that term is defined in the Uniform Commercial Code over
the Collateral for the benefit of the Agent.

 

b.the Company owns and possesses the right to use, and has done nothing to
authorize or enable any other Person to use, all of its Copyrights, Patents and
Trademarks, and all registrations of its material Copyrights, Patents and
Trademarks are valid and in full force and effect. Except as may be set forth in
said Annex 1, the Company owns and possesses the right to use all material
Copyrights, Patents and Trademarks, necessary for the operation of the Business;

 

c.to the Company’s knowledge, (i) except as set forth in Annex 1 hereto, there
is no violation by others of any right of the Company with respect to any
material Copyrights, Patents or Trademarks, respectively, and (ii) the Company
is not, in connection with the Business, infringing in any material respect upon
any Copyrights, Patents or Trademarks of any other Person; and no proceedings
have been instituted or are pending against the Company or, to the Company’s
knowledge, threatened, and no claim against the Company has been received by the
Company, alleging any such violation, except as may be set forth in said Annex
1; and

 

d.the Company does not own any material Trademarks registered in the United
States of America to which the last sentence of the definition of Trademark
Collateral applies.

 

Section 3.          Collateral. As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Company and each of its subsidiaries hereby pledges,
grants, collaterally assigns, hypothecates and transfers to the Agent on behalf
of the Purchasers as hereinafter provided, a security interest in and Lien upon
all of the Company’s right, title and interest in, to and under all personal
property and other assets of the Company, whether now owned or hereafter
acquired by or arising in favor of the Company, whether now existing or
hereafter coming into existence, whether owned or consigned by or to, or leased
from or to the Company and regardless of where located, except for the Excluded
Assets (all being collectively referred to herein as “Collateral”), including:

 

 

Exhibit 10.11

 

a.all accounts and general intangibles (each as defined in the Uniform
Commercial Code) of the Company constituting any right to the payment of money,
including (but not limited to) all moneys due and to become due to the Company
in respect of any loans or advances for the purchase price of Inventory or
Equipment or other goods sold or leased or for services rendered, all moneys due
and to become due to the Company under any guarantee (including a letter of
credit) of the purchase price of Inventory or Equipment sold by the Company and
all tax refunds (such accounts, general intangibles and moneys due and to become
due being herein called collectively “Accounts”);

 

b.all instruments, chattel paper or letters of credit (each as defined in the
Uniform Commercial Code) of the Company evidencing, representing, arising from
or existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts, including (but not limited to) promissory
notes, drafts, bills of exchange and trade acceptances (herein collectively
called “Instruments”);

 

c.all inventory (as defined in the Uniform Commercial Code) of the Company and
all goods obtained by the Company in exchange for such inventory (herein
collectively called “Inventory”);

 

d.Intellectual Property;

 

e.all other intellectual property and all other accounts or general intangibles
of the Company not constituting Intellectual Property or Accounts;

 

f.all equipment (as defined in the Uniform Commercial Code) of the Company
(herein collectively called “Equipment”);

 

g.each contract and other agreement of the Company relating to the sale or other
disposition of Inventory or Equipment;

 

h.all deposit accounts (as defined in the Uniform Commercial Code) of the
Company (herein collectively called “Deposit Accounts”);

 

i.all documents of title (as defined in the Uniform Commercial Code) or other
receipts of the Company covering, evidencing or representing Inventory or
Equipment;

 

j.all rights, claims and benefits of the Company against any Person arising out
of, relating to or in connection with Inventory or Equipment purchased by the
Company, including, without limitation, any such rights, claims or benefits
against any Person storing or transporting such Inventory or Equipment;

 

k.all estates in land together with all improvements and other structures now or
hereafter situated thereon, together with all rights, privileges, tenements,
hereditaments, appurtenances, easements, including, but not limited to, rights
and easements for access and egress and utility connections, and other rights
now or hereafter appurtenant thereto (“Real Estate”); and

 

l.all other tangible or intangible property of the Company, including, without
limitation, all proceeds, products and accessions of and to any of the property
of the Company described in clauses (a) through (m) above in this Section 3
(including, without limitation, any proceeds of insurance thereon), and, to the
extent related to any property described in said clauses or such proceeds,
products and accessions, all books, correspondence, credit files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of the Company or any computer bureau or service company from time to
time acting for the Company.

 

 

Exhibit 10.11

 

Section 4.          Further Assurances; Remedies. In furtherance of the grant of
the pledge and security interest pursuant to Section 3 hereof, the Company
hereby agrees with each of the Purchasers as follows:

 

4.01Delivery and Other Perfection. The Company shall:

 

a.if any of the above-described shares, securities, monies or property required
to be pledged by the Company under clauses (a), (b) and (c) of Section 3 hereof
are received by the Company, forthwith either (x) transfer and deliver to the
Purchasers such shares or securities so received by the Company (together with
the certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank) all of which
thereafter shall be held by the Purchasers, pursuant to the terms of this
Agreement, as part of the Collateral or (y) take such other action as the
Purchasers shall reasonably deem necessary or appropriate to duly record the
Lien created hereunder in such shares, securities, monies or property referred
to in said clauses (a), (b) and (c) of Section 3;

 

b.deliver and pledge to the Purchasers, at the Purchaser’s request, any and all
Instruments, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Purchasers may request; provided,
that so long as no Event of Default shall have occurred and be continuing, the
Company may retain for collection in the ordinary course any Instruments
received by it in the ordinary course of business and the Purchasers shall,
promptly upon request of the Company, make appropriate arrangements for making
any other Instrument pledged by the Company available to it for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Purchasers, against trust receipt or like
document);

 

c.give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary (in the
reasonable judgment of the Purchasers) to create, preserve, perfect or validate
any security interest granted pursuant hereto or to enable the Purchasers to
exercise and enforce their rights hereunder with respect to such security
interest, including, without limitation, causing any or all of the Stock
Collateral to be transferred of record into the name of the Purchasers or their
nominee (and the Purchasers agree that if any Stock Collateral is transferred
into their name or the name of their nominee, the Purchasers will thereafter
promptly give to the Company copies of any notices and communications received
by them with respect to the Stock Collateral), provided that notices to account
debtors in respect of any Accounts or Instruments shall be subject to the
provisions of Section 4.09 below;

 

 

Exhibit 10.11

 

d.upon the acquisition after the date hereof by the Company of any Equipment
covered by a certificate of title or ownership, cause the Purchasers to be
listed as the lienholders on such certificate of title and within one hundred
twenty (120) days of the acquisition thereof (or such other time as the
Purchasers may approve in their sole discretion) deliver evidence of the same to
the Purchasers;

 

e.keep accurate books and records relating to the Collateral, and, during the
continuation of an Event of Default, stamp or otherwise mark such books and
records in such manner as the Purchasers may reasonably require in order to
reflect the security interests granted by this Agreement;

 

f.furnish to the Purchasers from time to time (but, unless an Event of Default
shall have occurred and be continuing, no more frequently than quarterly)
statements and schedules further identifying and describing the material
Copyright Collateral, the Patent Collateral and the Trademark Collateral,
respectively, and such other reports in connection with the Copyright
Collateral, the Patent Collateral and the Trademark Collateral, as the
Purchasers may reasonably request, all in reasonable detail;

 

g.permit representatives of the Purchasers, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and permit representatives of the
Purchasers to be present at the Company’s place of business to receive copies of
all communications and remittances relating to the Collateral, and forward
copies of any notices or communications by the Company with respect to the
Collateral, all in such manner as the Purchasers may reasonably require;
provided, however, that so long as an Event of Default is not continuing, such
visits shall be made not more than once per fiscal year at Company’s expense;
and

 

h.upon the occurrence and during the continuance of any Event of Default, upon
request of the Purchasers, promptly notify each account debtor in respect of any
Accounts or Instruments that such Collateral has been assigned to the Purchasers
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Purchasers.

 

i.Immediately notify the Purchasers of (i) any name change involving the Company
or any subsidiary, and (ii) any disposition of a significant portion of the
equity or assets of the Company or any subsidiary.

 

4.02         Other Financing Statements and Liens. Without the prior written
consent of the Agent, the Company shall not file or authorize or permit to be
filed, in any jurisdiction, any financing statement or like instrument with
respect to the Collateral in which the Purchasers are not named as the sole
secured parties, except for Permitted Liens.

 

4.03         Preservation of Rights. The Purchasers shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

 

Exhibit 10.11

 

4.04       Special Provisions Relating to Certain Collateral.

 

a.           Intellectual Property.

 

(i)For the purpose of enabling the Purchasers to exercise rights and remedies
under Section 4.05 hereof at such time as the Purchasers shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, the
Company hereby grants to the Purchasers, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Company) to use, assign, license or sublicense any of
the Intellectual Property (other than the Patent Collateral or goodwill
associated therewith) now owned or hereafter acquired by the Company, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.

 

(ii)Notwithstanding anything contained herein to the contrary, so long as no
Event of Default shall have occurred and be continuing and following notice by
the Purchasers of the termination of Company’s rights with respect thereto, the
Company will be permitted to use, enjoy or protect the Intellectual Property in
the ordinary course of the business of the Company. In furtherance of the
foregoing, unless an Event of Default shall have occurred and is continuing, the
Purchasers shall from time to time, upon the request of the Company, execute and
deliver any instruments, certificates or other documents, in the form so
requested, which the Company shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above. Further, upon the
payment in full of all of the Secured Obligations or earlier expiration of this
Agreement or release of the Collateral, the Purchasers shall grant back to the
Company the license granted pursuant to clause (i) immediately above.

 

4.05       Events of Default, etc. During the period during which an Event of
Default shall have occurred and be continuing:

 

a.the Company shall, at the request of the Purchasers, assemble the Collateral
owned by it at such place or places, reasonably convenient to both the
Purchasers and the Company, designated in its request;

 

b.the Purchasers may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral with the consent of the Company, which shall not be
unreasonably withheld;

 

c.the Purchasers shall have all of the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
said Code is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Purchasers were
the sole and absolute owners thereof (and the Company agrees to take all such
action as may be appropriate to give effect to such right);

 

 

Exhibit 10.11

 

d.the Purchasers in their discretion may, in their name or in the name of the
Company or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so; and

 

e.the Purchasers may, upon 30 Business Days, prior written notice to the Company
of the time and place, with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Purchasers, or any of their respective agents, sell, lease, assign or
otherwise dispose of all or any of such Collateral, at such place or places as
the Purchasers deem best, and for cash or on credit or for future delivery
(without thereby assuming any credit risk), at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of time or place thereof (except such notice as is required above or by
applicable statute and cannot be waived) and the Purchasers or anyone else may
be the purchaser, lessee, assignee or recipient of any or all of the Collateral
so disposed of at any public sale (or, to the extent permitted by law, at any
private sale), and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Company, any such demand, notice or right and equity being
hereby expressly waived and released. In the event of any sale, assignment, or
other disposition of any of the Trademark Collateral, the goodwill of the
Business connected with and symbolized by the Trademark Collateral subject to
such disposition shall be included, and the Company shall supply to the
Purchasers or their designee, for inclusion in such sale, assignment or other
disposition, all Intellectual Property relating to such Trademark Collateral.
The Purchasers may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be so adjourned.

 

f.The proceeds of each collection, sale or other disposition under this Section
4.05, including by virtue of the exercise of the license granted to the Agent in
Section 4.04(a)(i) hereof, shall be applied in accordance with Section 4.09
hereof.

 

g.The Company recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended, and applicable state securities laws,
the Purchasers may be compelled, with respect to any sale of all or any part of
the Collateral, to limit purchasers to those who will agree, among other things,
to acquire the Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. The Company acknowledges that any
such private sales to an unrelated third party in an arm’s length transaction
may be at prices and on terms less favorable to the Purchasers than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that the Purchasers shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Collateral for the period of time necessary to permit the respective Issuer
thereof to register it for public sale.

 

 

Exhibit 10.11

 

4.06         Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.05 hereof are
insufficient to cover the costs and expenses of such realization and the payment
in full of the Secured Obligations, the Company shall remain liable for any
deficiency.

 

4.07         Removals, etc. Without at least thirty (30) days’ prior written
notice to the Purchasers or unless otherwise required by law, the Company shall
not (a) maintain any of its books or records with respect to the Collateral at
any office or maintain its chief executive office or its principal place of
business at any place, or permit any Inventory or Equipment to be located
anywhere other than at the address indicated for the Company in Section 6(g) of
the Purchase Agreement or at one of the locations identified in Annex 2 hereto
or in transit from one of such locations to another or (b) change its corporate
name, or the name under which it does business, from the name shown on the
signature page hereto.

 

4.08         Private Sale. The Purchasers shall incur no liability as a result
of the sale of the Collateral, or any part thereof, at any private sale to an
unrelated third party in an arm’s length transaction pursuant to Section 4.05
hereof conducted in a commercially reasonable manner. The Company hereby waives
any claims against the Purchasers arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Purchasers accept the
first offer received and do not offer the Collateral to more than one offeree.

 

4.09         Application of Proceeds. Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant hereto, and any other cash at the time held
by the Purchasers under this Section 4, shall be applied by the Purchasers:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Agent and the fees and expenses of its agents and counsel, and all expenses, and
advances made or incurred by the Purchasers in connection therewith;

 

Next, to the payment in full of the Secured Obligations in each case equally and
ratably in accordance with the respective amounts thereof then due and owing to
each of the Purchasers; and

 

Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

As used in this Section 4, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.

 

 

Exhibit 10.11

 

4.10         Agent and Attorney-in-Fact. The Purchasers hereby agree that
_________ shall be, and is hereby appointed as, their agent and attorney-in-fact
(the “Agent”), to act in their name, place and stead with respect to the
exercise of all of their rights hereunder, the giving and receipt of all notices
and communications hereunder, the execution and delivery of all documents
hereunder, and as otherwise provided hereunder. The Agent’s appointment
hereunder may be terminated, and a new agent and attorney-in fact for the
Purchasers may be appointed, by Purchasers holding a majority in principal
amount of the Secured Notes. Until such time as the Company receives written
notice from Purchasers holding a majority in principal amount of the Secured
Notes of the revocation of Agent’s appointment hereunder and the appointment of
a new agent and attorney-in-fact for the Purchasers, the Company shall be
entitled to rely upon the Agent’s authority to act for and on behalf of the
Purchasers in connection with the performance of any and all obligations of the
Company hereunder. Following receipt of such notice, such newly appointed agent
and attorney-in-fact shall be deemed the Agent for all purposes hereunder.
Without limiting any rights or powers granted by this Agreement to the
Purchasers while no Event of Default has occurred and is continuing, upon the
occurrence and during the continuance of any Event of Default, the Agent (and
any replacement agent appointed by the Purchasers as provided hereunder) is
hereby appointed the attorney-in-fact of the Company for the purpose of carrying
out the provisions of this Section 4 and taking any action and executing any
instruments which the Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest. Without limiting the generality of the foregoing, so
long as the Purchasers shall be entitled under this Section 4 to make
collections in respect of the Collateral, the Agent (and any replacement agent
appointed by the Purchasers as provided hereunder) shall have the right and
power to receive, endorse and collect all checks made payable to the order of
the Company representing any dividend, payment, or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.

 

4.11         Perfection; Name Changes. (a) Concurrently with the execution and
delivery of this Agreement or within 5 Business Days following the date hereof,
the Company shall file such financing statements and other documents in such
offices as the Purchasers may reasonably request to perfect the security
interests granted by Section 3 of this Agreement (including, without limitation
United States Patent and Trademark Office (“USPTO”) filings to perfect the
security interest in the Intellectual Property) that may be perfected by such
filing; and (b) the Company shall within five (5) Business Days following the
date hereof, grant control over any deposit accounts to the Purchasers and
hereby agrees to execute any deposit control agreement in order to accomplish
such grant of control. The Company covenants that it shall provide the
Purchasers with at least ten (10) business days’ prior written notice before
effecting any name change for the Company or any of its subsidiaries. Any breach
of this covenant shall be considered an Event of Default hereunder.

 

4.12         Termination. When all Secured Obligations shall have been paid in
full under the Purchase Agreement, this Agreement shall terminate, and the
Purchasers shall forthwith cause to be assigned, transferred and delivered,
against receipt but without any recourse, warranty or representation whatsoever,
any remaining Collateral and money received in respect thereof, to or on the
order of the Company and to be released and cancelled all licenses and rights
referred to in Section 4.04(b)(i) hereof. The Purchasers shall also execute and
deliver to the Company upon such termination such Uniform Commercial Code
termination statements, certificates for terminating the Liens on the Motor
Vehicles and such other documentation as shall be reasonably requested by the
Company to effect the termination and release of the Liens on the Collateral.

 

4.13         Expenses. The Company agrees to pay to the Purchasers all
reasonable out-of-pocket expenses (including reasonable expenses for legal
services of every kind) of, or incident to, the enforcement of any of the
provisions of this Section 4, or performance by the Purchasers of any
obligations of the Company in respect of the Collateral which the Company has
failed or refused to perform upon reasonable notice, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of the Purchasers in respect thereof,
by litigation or otherwise, including expenses of insurance, and all such
expenses shall be Secured Obligations to the Purchasers secured under Section 3
hereof.

 

 

Exhibit 10.11

 

4.14         Further Assurances. The Company agrees that, from time to time upon
the written reasonable request of the Purchasers, the Company will execute and
deliver such further documents and do such other acts and things as the
Purchasers may reasonably request in order fully to effect the purposes of this
Agreement.

 

4.15         Indemnity. The Company hereby covenants and agrees to reimburse,
indemnify and hold the Purchasers and their agents harmless from and against any
and all claims, actions, judgments, damages, losses, liabilities, costs,
transfer or other taxes, consequential damages and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred or suffered
without any gross negligence, bad faith or willful misconduct by the Purchasers
or their agents, arising out of or incident to any investigation, proceeding or
litigation arising out of this Agreement or the administration of the
Purchaser’s duties hereunder.

 

4.16         Subordination to Senior Security Interest. The Purchasers hereby
acknowledge that the Pinnacle Notes are secured by a first priority security
interest in the Collateral, and agree that the security interest in the
Collateral securing the Secured Notes is junior and subordinate to the security
interest securing the Pinnacle Notes. Notwithstanding anything contained herein
to the contrary, until such time as the Pinnacle Notes and all obligations
thereunder have been paid in full, the Purchasers shall not (i) take any action
to foreclose their security interest in the Collateral, or (ii) exercise any of
their other rights or remedies hereunder in a manner that could reasonably be
expected to interfere with or impair the security interest of Pinnacle or its
rights with respect to the Collateral. The Purchasers agree to execute and
deliver to Pinnacle such other documents as Pinnacle may reasonably request to
evidence and provide further assurances with respect to the subordination of the
security interest of the Purchasers as provided above.

 

Section 5.          Miscellaneous.

 

5.01         No Waiver. No failure on the part of the Purchasers or any of their
agents to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Purchasers or any of
their agents of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

 

5.02         Governing Law and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within such state and without regard to
conflicts of laws provisions. Any legal action or proceeding arising out of or
relating to this Agreement may be instituted in the courts of the State of New
York sitting in New York County or in the United States of America for the
Southern District of New York, and the parties hereto irrevocably submit to the
jurisdiction of each such court in any action or proceeding. Purchasers hereby
irrevocably waive and agree not to assert, by way of motion, as a defense, or
otherwise, in every suit, action or other proceeding arising out of or based on
this Agreement and brought in any such court, any claim that Purchasers are not
subject personally to the jurisdiction of the above named courts, that
Purchasers’ property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.

 

5.03         Notices. All notices, requests, consents and demands hereunder
shall be in writing and facsimile (facsimile confirmation required) or delivered
to the intended recipient at its address or telex number specified pursuant to
Section 6(g) of the Purchase Agreement and shall be deemed to have been given at
the times specified in said Section 6(g).

 

 

Exhibit 10.11

 

5.04         Waivers, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company and the
Purchasers.

 

5.05         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Company and
each of the Purchasers (provided, however, that the Company shall not assign or
transfer its rights hereunder without the prior written consent of the
Purchasers).

 

5.06         Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same instrument
and any of the parties hereto may execute this Agreement by signing any such
counterpart. Execution and delivery of this Agreement by facsimile transmission
(including delivery of documents in Adobe PDF format) shall constitute execution
and delivery of this Agreement for all purposes, with the same force and effect
as execution and delivery of an original manually signed copy hereof.

 

5.07         Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Purchasers in order to carry out
the intentions of the parties hereto as nearly as may be possible and (b) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

 

5.08         Adequacy of Consideration. AbTech Industries as owner of the
Intellectual Property hereby agrees and acknowledges that the proceeds from the
sale of the Secured Notes to Purchasers in the Secured Note Offering constitute
good and adequate consideration for the obligations of AbTech Industries
hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

 

Exhibit 10.11

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.

 

COMPANY: ABTECH HOLDINGS, INC.       By:     Name: Glenn Rink   Title:
 President and CEO         ABTECH INDUSTRIES, INC.         By:     Name: Glenn
Rink   Title:  President and CEO       PURCHASERS:             By:     Name:  
Title:

  

 

Exhibit 10.11

 

ANNEX 1

 

PATENTS, COPYRIGHTS AND TRADEMARKS

 

List of Trademarks

 

Registered Trademarks

SMART SPONGE®

ULTRA URBAN®

SMART PAK®

 

List of Patents

 



            U.S. Patent Application   PCT Application             General
Description (Short Title)   Inventors   Serial No.   File Date   Status   Serial
No.   Date   Country Pending   Country Issued 1   "Doughnut shaped polymer units
in sacks, mesh fragments, sacks, and collection techniques. (Nuts & Bolts)  
Smith, Allen, Johnson, Hegeman   08/653,228   5/24/1996   Issued 1/25/99
(#5,863,440)   PCT/US97/093 06   5/23/1997   NONE                              
            2   Repeats most #1 plus pasta shaped formed polymer units, the
process of forming such units by extrusion, and smaller modified sacks. (Pasta)
  Rink, Morris, Stelpstra, Rosania, Hegeman, Allen   09/005,332   1/9/1998  
Issued 2/5/02
(#6,344,519B1)   PCT/US98/003 85   1/9/1998   NONE   Singapore - 6/20/00
(#66582);
Australia 7/26/01 (#732308);
Europe 12/1/04 (#0973593);
Canada 5/10/04 (#2,277,163);
China-4/19/06 (#ZL98801774.1);
Mexico-12/8/05 (#232768);
Korea 6/20/06 (#0593867);
Japan 8/8/08 (#4164707)                                       3   Catch basin
system for filtering oil. Folding pad floating in a catchbasin. (Passive
Skimmer)   Morris, Stelpstra   09/092,532   6/5/1998   Issued 8/8/00
(#6,099,723)           NONE                                           4   Storm
drain system for filtering oil. Sloped slitted grate with dual basket
arrangement. (Curb Inlet Plate)   Morris Stelpstra, Kahn, Pegler, Larsen  
09/162,695   9/29/1998   Issued 6/27/00
(#6,080,307)           NONE                                           5   Storm
drain system for filtering oil. Baskets hanging inside storm drains. (Ultra
Urban Filter)   Morris, Stelpstra   09/252,041   2/17/1999   Issued 8/22/00
(#6,106,707)   PCT/US
99/03383   2/17/1999   NONE   Australia - 12/19/02 (# 751991)
Canada - 5/26/09 (#2321108)
Japan - 3/12/10 (#4470133)                                       6   Chemical
aspects of the invention. Claims priority to #2, 3, and 4 above. (Chemical)  
Morris, Stelpstra   09/056,349   4/7/1998   Issued 4/01/03
(#6,541,569)           NONE                                           7  
Apparatus Divisional (Division of "Nuts & Bolts")   Rink, Rosania, Smith,
Johnson   09/236,681   1/25/1999   Issued 11/7/00
(#6,143,172)   See PCT
/US97/09306       NONE                                           8   Ultra-Urban
Filter Continuation   Morris, Stelpstra   09/644,137   8/22/2000   Issued
5/15/01
(#6,231,758)   See PCT/US
99/03383       See above                                           9   Top-down
Ultra-Urban Filter   Morris, Stelpstra   09/711,829   11/13/2000   Issued
3/11/03
(#6,531,059)           NONE                                           10  
Anti-microbial   Manzone   09/952,258   9/13/2001   Issued 3/30/04
(#6,712,976 B2)   PCT/US
02/29061   10/02   NONE   Europe - 7/3/13 (02768844.9)
Canada - 11/27/12 ( #2,460,511)
Singapore - 7/31/06 (#103019)
Japan - 3/26/10 (#4478866)                                       11   Pasta
Continuation   Rink, et. al.   10/038,461   12/31/2001   Issued 4/20/04
(#6,723,791 B2)   See PCT US
98/00385       See above                                           12   Top-down
UUF Divisional   Morris, Stelpstra   10/370,838   2/21/2003   Issued 8/22/06
#7,094,338 B2           NONE                                           13  
Extrusion Process Divisional (Pasta)   Rink, Morris, Stelpstra   10/396,020  
3/24/2003   Issued 5/23/06
(#7,048,878 B2)   See PCT/US
98/00385   See above   See above                                           14  
Anti-microbial DIV I   Manzone   10/769,055   1/29/2004   Issued 10/4/06
(#7,125,823 B2)   See PCT/US
02/29061   See above   See above                                           15  
Anti-microbial DIV II   Manzone   10/788,772   2/27/2004   Issued 6/12/07
(#7,229,559B2)   See PCT/US
02/29061   See above   See above                                           16  
Pasta DIV 2 "Sacks"   Rink, et. al.   11/006,354   12/6/2004   Issued 6/12/07
(#7,229,560B2)   See PCT/US
98/00385   See above   See above    





 

 

Exhibit 10.11

 

ANNEX 2

 

LIST OF LOCATIONS

 

Corporate Offices

4110 North Scottsdale Road, Suite 235

Scottsdale, AZ 85251

 

Manufacturing

3610-2 East Southern Avenue

Phoenix, AZ 85040

 

AEWS Engineering, LLC

3100 Smoketree Court, Suite 1000

Raleigh, NC 27604

 

 

 